Case 1:17-cv-04327-LLS-RWL Document 199 Filed 10/27/20 Page 1of1

GUAGLARDI & MELITI, L.L.P.

Attorneys At Law
A Limited Liability Partnership

JASON S. NUNNERMACKER ¢

BARRY S. GUAGLARDI 4 365 WEST PASSAIC STREET, SUITE 130
MICHAEL P. MELITI & ROCHELLE PARK, NJ 07662 aaa ia Soieo 1
TELEPHONE: 201-947-4100 EVAN A.OSTRER a
FACSIMILE: 201-947-1010 MYLES M.MISSIRIAN ¢
FACSIMILE: 201-843-5302
@ NJBAR
111 MAIN STREET A NI&NYBAR
P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601
DIRECT DIAL: 201-374-9092
EOSTRER@ADGMLAW.COM
WEBSITE: WWW.ADGMLAW.COM
VIA ECF October 27, 2020

Honorable Robert W. Lehrburger, U.S.M.J.
U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Lehrburger:

Upon review of Defendants’ sur-reply to the pending motion, it appears that Michael
Dardashtian’s 2015 K-1 was inadvertently not uploaded to ECF when David Gitman’s 2015 K-1
was uploaded.

Subject to Your Honor’s determination as to the relevancy of the K-1s to this pending
motion, it is respectfully requested that the attached is made part of Exhibit 150 to the Affidavit
of Michael Dardashtian dated October 16, 2020.

Thank you for Your Honor’s attention to this matter.

 

Ce: All counsel of record (via ECF)
